[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de CHILD SUPPORT (105)
The parties combined net weekly income is beyond the maximum listed in the child support guidelines. Section 46b-215a-2a(a)(2) provides that the current support prescribed at the $2,500 net weekly income level shall be the minimum presumptive amount i.e. $383 for one child. The plaintiff earns $481 weekly net and the defendant reports $2,552 net weekly on their respective financial affidavits. The defendant's income is 93.69% of the total combined income of the parties. The defendant has failed to rebut the presumptive amount of $383 weekly. The plaintiff's share is $25.
The defendant's claim that the plaintiff is failing to utilize employment skills, and therefore the earning capacity test should apply, Miller v. Miller, 181 Conn. 610 (1980) was rebutted by the plaintiff's tax return for 1996 (Plaintiff's Exhibit A) which listed income comparable to his current income.
The plaintiff is ordered to pay $25 weekly child support to the defendant. A wage withholding order is issued pursuant to the statute.
HARRIGAN, J